J-A01024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NICHOLAS O. BROWN                                    IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellant

                       v.

CITY OF PHILADELPHIA AND SHERIFF OF
PHILADELPHIA COUNTY

                                                          No. 3515 EDA 2014


                    Appeal from the Order November 3, 2014
              In the Court of Common Pleas of Philadelphia County
                     Civil Division at No(s): No. 120502028


BEFORE: LAZARUS, J., OTT, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY OTT:                                 FILED JANUARY 19, 2016

        The issue on appeal arises from the purchase of a parcel of property

by Nicholas O. Brown at a sheriff’s sale, pursuant to the Municipal Claims

and Tax Liens Act (MCTLA), 53 P.S. § 7101, et seq. Brown claims that he is

entitled to rescission and restitution because the Sheriff delayed in deeding

the property to him.

        The question presented directly involves the interpretation, application

and enforcement of the MCTLA.              Exclusive jurisdiction of this appeal is

vested in the Commonwealth Court of Pennsylvania.                 See 42 Pa.C.S.

762(a)(4)(i)(A).


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A01024-16



      We recognize that it is within the discretion of this Court to either

decide this case on the merits or transfer it to the Commonwealth Court. 42

Pa.C.S. §§ 704(a) and 705. Pa.R.A.P. 741(a) and 751(a). The trial court

has opined that this appeal “should be in the Commonwealth Court,” and we

are of the same view. Trial Court Pa.R.A.P. 1925(a) Opinion, 5/12/2015, at

1 n.1.   Based on our review, we conclude it is appropriate to transfer this

appeal to the Commonwealth Court because of the special expertise of the

Commonwealth Court in addressing issues concerning the MCTLA. Transfer

will also avoid a possible conflict of decisions between our Court and the

Commonwealth      Court.     See   generally,   Trumbull   Corp.   v.   Boss

Construction, Inc., 747 A.2d 395 (Pa. Super. 2000).

      Appeal transferred to the Commonwealth Court of Pennsylvania.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2016




                                    -2-